Citation Nr: 1025896	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-33 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for cervical spine 
spondylosis. 

2.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1987 to April 1996, 
with additional active and reserve service in the Air National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied the Veteran's claims for service connection for 
cervical spine spondylosis and a left knee condition.  The 
Veteran also initiated an appeal on the issue of entitlement to 
service connection for a lumbar spine condition.  However, he did 
not perfect a substantive appeal on this issue.  Thus, this 
decision is limited to the issues set forth on the preceding 
page.

In April 2010, a Video Conference hearing before the undersigned 
was held at the RO.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a left knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The preponderance of the competent medical evidence of record 
fails to establish that the Veteran's current cervical spine 
spondylosis is related to active service or that any arthritis 
was initially manifested during service or within one year after 
discharge from service.


CONCLUSION OF LAW

Cervical spine spondylosis was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a July 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter also advised the 
Veteran of how the VA determines a disability rating and assigns 
an effective date, and the type of evidence which impacts such.  
The claim was subsequently readjudicated in April 2008, curing 
any timing defect.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The claims file also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that have 
been associated with the claims file include the service 
treatment records, service personnel records, the report of a VA 
examination, private treatment records, lay statements, and the 
transcript of testimony and written statements provided by the 
Veteran.  The Veteran submitted two VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, for examinations performed at San 
Clemente Hospital & Medical Center in August 2005.  The records 
from such examinations have been associated with the claims file. 

Further, the Veteran was afforded a VA examination in June 2006.  
The VA examiner reviewed the Veteran's subjective history and 
clinical findings, and rendered a medical opinion.  The Board 
finds that the opinion is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by participating in a VA examination, providing 
testimony during a hearing before the undersigned Acting Veterans 
Law Judge, responding to notices, and submitting evidence and 
argument.  Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Decision

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although there is an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In general, in order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

After a review of the evidence of record, the Board has 
determined that the Veteran is not entitled to service connection 
for cervical spine spondylosis.  While he had complaints of 
chronic neck pain while serving in the Air National Guard, and he 
has been diagnosed variously with cervical spine spondylosis, 
cervical strain, and mild disc degeneration at C4-5 and C5-6, the 
preponderance of the competent medical evidence of record weighs 
against finding a nexus between such conditions and active 
service.

The Veteran contends that he is entitled to service connection 
for cervical spine spondylosis because flying the F-16 during 
active service in the Air National Guard caused him to strain his 
neck.  

The service treatment records reveal that in August 2004 the 
Veteran reported having had bothersome problems or symptoms 
pertaining to his neck.  In April 2005, he indicated that he had 
experienced chronic neck pain for the prior six months.  He said 
that he had neck trauma flying F-16s, especially after "high G 
maneuvers." In support of his claim, the Veteran submitted two 
buddy statements from fellow service members who related that the 
Veteran began having neck problems after he started flying F-16s 
with the Air National Guard and that he believed that his neck 
problems resulted from the high G loads and extreme physical 
demands of flying that aircraft.  During the April 2010 hearing 
before the undersigned, the Veteran testified that his neck was 
not injured during one incident, but rather that his conditions 
progressed from flying F-16s over a period of time, beginning in 
1998.

In May 2010 the Veteran submitted a letter from a private 
physician who stated that he had treated the Veteran in his 
orthopedic office since December 2004 for multiple injuries.  The 
physician opined that after having had the opportunity to treat 
the Veteran for the previous six years and having recently 
reviewed his detailed medical records, he felt that the Veteran's 
current degenerative cervical spine condition was more likely 
than not causally related to his military service.  The physician 
further stated that the Veteran had undergone a radiographic 
evaluation of his cervical spine with cervical spine magnetic 
resonance imaging (MRI) dated August 30, 2005.  That study 
revealed cervical spondylosis primarily at the C4-5 level, 
causing moderate bilateral neuroforaminal stenosis due to 
uncovertebral and posterior facet hypertrophy.  

The evidence against the Veteran's claim for service connection 
for cervical spine spondylosis consists of a June 2006 VA 
examination.  The Veteran reported that the condition had existed 
since 1998 and that his symptoms occurred due to turning his head 
repeatedly while flying aircraft.  The examiner performed a 
physical examination of the Veteran and reviewed the results of 
X-rays and the Veteran's medical records, including the report of 
the August 2005 MRI and the April 2005 service treatment record 
which was the initial documentation of the Veteran's neck pain.  

The examiner rendered a diagnosis of cervical strain, mild disc 
degermation at C4-5 and C5-6.  Additionally, the examiner opined 
that the Veteran's cervical spine disorder was less likely than 
not related to his incident in service.  The examiner's rationale 
was that there was no documentation of this disorder in the 
records provided.  Further, the changes in the MRI could be seen 
even in asymptomatic patients of his age.  The examiner explained 
that theoretically, during the rotation of the cervical spine, 
the maximum movement is at the level of C1 and C2.  The Veteran's 
upper cervical level did not show any changes in X-ray.  The 
maximum movement at the C4-C5 and C5-6 level is during flexion, 
extension, and side bending of the spine.  The Veteran's flexion, 
extension, and side bending range of motion was full and 
complete.  His limitation in rotation was thus less likely 
attributed to degenerative changes at C4-5.  Therefore, the 
examining physician concluded that based on the records provided, 
the Veteran's cervical spine condition was less likely than not 
attributed to his service condition.    

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).  However, the Board is free to assess medical 
evidence and is not obligated to accept a physician's opinion. 
Wilson v. Derwinski, 2 Vet. App 614 (1992).  Further, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement of 
reasons or bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An 
evaluation of the probative value of a medical opinion is based 
on the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusions reached.  The credibility and weight to be 
attached to such opinions are within the providence of the Board 
as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).

The only opinion of record which provides a positive nexus 
between the Veteran's cervical spine spondylosis and active 
service is the May 2010 opinion from the private physician, who 
felt that the Veteran's current degenerative cervical spine 
condition was more likely than not causally related to his 
military service.  However, the Board attaches greater probative 
weight to the medical opinion of the June 2006 VA examiner.  
While the private physician did discuss the nature of the 
Veteran's current condition and the course of his treatment, he 
did not provide a rationale for his opinion linking the Veteran's 
degenerative cervical spine condition to service.  On the other 
hand, the June 2006 VA examiner did provide a rationale for his 
conclusion.  As the VA examiner also reviewed the Veteran's 
medical records and provided an explanation of the reasoning 
employed to reach his conclusion, the Board finds that his 
opinion is entitled to greater probative weight than the opinion 
of the Veteran's private physician.

With respect to the Veteran's contentions that his current 
cervical spine disability is related to active service, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  That case can be interpreted as enabling a lay person to 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  However, the question of causation here 
involves a more complex relationship that the Veteran is not 
competent to address.

Moreover, while the Veteran has been diagnosed with a 
degenerative condition of the cervical spine, arthritis did not 
become manifest within one year from the date of termination of a 
90 day period of active service, thus, arthritis may not be 
presumed to have been incurred or aggravated by service.

In summary, the Board finds that the preponderance of the 
evidence fails to establish a link between the cervical spine 
spondylosis and service, and arthritis did not arise within one 
year following the termination of a 90 day period of active 
service.  Accordingly, service connection is not warranted for 
cervical spine spondylosis on a direct or presumptive basis. 

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to service connection for cervical spine spondylosis 
is denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's claim 
of entitlement to service connection for a left knee condition.  
Specifically, an examination is deemed to be necessary in order 
to determine whether a current left knee disorder is related to 
active service, consisting of service in the Marine Corps from 
August 1987 through April 1996 and additional periods and 
individual days of active service with the Air National Guard, 
during which the Veteran flew dozens of flights.  

The Veteran contends that his left knee disorder arose as a 
result of the physical training that he was required to perform 
during his active military service, or, alternatively, from his 
periods of active service while flying in the Air National Guard.

The record contains lay statements from fellow service members 
noting that they observed the Veteran to have experienced knee 
pain while running during active service in the Marine Corps.  
Service treatment records in August and December 2004 reflected 
complaints of knee problems, with the latter noting that he had 
fallen on the knee 6 years earlier and it had never fully 
recovered.  Additionally, a 
May 2010 letter from a private physician opined that the 
Veteran's current degenerative bilateral knee changes were more 
likely than not causally related to his military service.  
However, the physician did not specify whether any left knee 
condition was specifically related to active service and provided 
no rationale for his conclusion.  As such, that opinion cannot 
serve as a basis for a grant at this time.  However, it does 
suggest that a current left knee disorder may be related to 
service, triggering VA's duty to provide an examination.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This is 
especially so where, as here, the record reflects in-service 
complaints.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination to 
determine the nature of any current left 
knee disorder and to provide an opinion as 
to its possible relationship to service.  
The claims folder must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.

Following review of the claims file and 
examination 
of the Veteran, the examiner should 
provide a diagnosis for all left knee 
conditions that are identified. 
Additionally, the examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current left knee disorder arose 
during active service or is otherwise 
related to the Veteran's active military 
service, including any physical training 
such as running that he performed therein, 
or the dozens of flights he flew during 
periods of active service in the Air 
National Guard.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a 
response would be speculative. 

2.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


